Citation Nr: 1813752	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  15-00 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service-connection for the cause of death.


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The service member served in the Army Reserves from January 1960 to December 1967.  His service included active duty for training (ACDUTRA) from January 31, 1960 to July 30, 1960, August 21, 1960 to September 4, 1960, June 28, 1961 to July 15, 1961, June 27, 1962 to December 22, 1962, June 15, 1963 to June 30, 1963, 
August 17, 1963 to August 31, 1963, June 13, 1964 to July 11, 1964, and from    July 17, 1965 to July 31, 1965.  He died in December 2012.  The Appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant's authorized representative withdrew from representation in May 2015.  The Appellant was sent a letter in December 2017 apprising her of the withdrawal of representation and affording her an opportunity to appoint a new representative.  In a January 2018 correspondence, she indicated she desired to proceed without representation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The service member died in December 2012; the death certificate indicates that the cause of his death was Parkinson's disease.

2.  Service connection was not in effect for any disability at the time of his death.  

3.  Exposure to herbicide agents during service has not been established.

4.  There is no competent evidence indicating the Veteran's Parkinson's disease arose during a period of ACDUTRA or was related to any period of ACDUTRA    or related to an injury during a period of inactive duty training (INACDUTRA).


CONCLUSION OF LAW

The criteria for entitlement to service connection for cause of death have not been met.  38 U.S.C. §§ 101(22), (24), 1110, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "veteran" is defined as a person who served in the active, military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2) (2017).  "Active military, naval, and air service" includes "active duty," which is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b) (2017).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1 (2017).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in     or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty.  38 U.S.C. § 101(2012); 38 C.F.R. § 3.6(a) (2017).  Service connection may accordingly be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C. §§ 101, 106, 1110 (2012).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).  

During the service member's lifetime, service connection was not established for any disability.  Thus, he has not achieved veteran status.  His death certificate reflects that he died in December 2012.  The immediate cause of death was Parkinson's disease.

The evidence obtained from the service department indicates that the service member's only service was in the Army Reserves.  As noted above, he served         on ACDUTRA at various times from 1960 to 1965.  

The Appellant asserts that the service member's Parkinson's disease was related    to herbicide agent exposure during his service.  Specifically, she states that her husband was exposed to herbicide agents during service in Vietnam.  

Presumptive exposure to herbicides is available for veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) (2017).  However, a May 2014 National Personal Records Center (NPRC) response indicates there was no evidence to substantiate that the service member had service in the Republic of Vietnam.  Moreover, service personnel records detailing the locations of the service member's ACDUTRA service periods are silent for any evidence of service in Vietnam or any foreign service. Therefore, he cannot be presumed to have been exposed to herbicide agents during his reserve service.  

Additionally, there is no evidence of actual exposure aside from an ambiguous and conclusory statement from the Appellant indicating that the service member's job as supply handler involved exposure to classified and unknown material and equipment.  This assertion is insufficient to establish that the service member had actual exposure to herbicide agents during his reserve service, especially as the service member did not report such exposure.  Accordingly, the weight of probative, competent, and credible evidence is against finding that the service member had presumptive or    actual exposure to herbicide agents.  

The Board acknowledges the Appellant's assertion that Parkinson's disease onset  in service.  The service member's available service treatment records are silent      for any complaints or treatment related to Parkinson's disease at any point during his Army Reserve service.  The Board acknowledges that the service member's service treatment records from his period of ACDUTRA from July 9, 1962 to December 22, 1962 are unavailable.  However, in June 1962, July 1962, June   1963, August 1963, June 1964, July 1964, and July 1965 statements, the service member affirmed that he was physically qualified for military service; that to the best of his knowledge he had no physical defects or conditions that would preclude performance of his duties; that there had been no change in his physical condition during his tour of duty; and that he was not suffering from any disability, defect     or illness not present at the beginning of his tour of duty. Additionally, on his June 2010 service connection claim for Parkinson's disease, the service member reported that his Parkinson's disease began in 2003. Moreover, a November 2002 medical record indicates the service member's Parkinson's disease was of new onset.  Accordingly, to the extent the Appellant asserts that her husband's Parkinson's disease began during a period of ACDUTRA, her assertions are outweighed by      the available service treatment records, post-service medical evidence, and the service member's statements regarding the onset of the disease. 

Further, while she alleges her husband's Parkinson's disease was related to his service, she has not been shown to possess medical expertise to render such an opinion. In this regard, the diagnosis of Parkinson's disease requires medical testing and expertise to determine.  Thus, the Appellant's opinion is not competent medical evidence.  There is no medical evidence of record that even suggests his Parkinson's disease arose during or is related to his service. 
 
In sum, the most probative evidence indicates that the service member's Parkinson's disease was not shown during a period of ACDUTRA or for decades thereafter. Moreover, there is no competent and probative evidence indicating that he served in 
Vietnam or was otherwise exposed to herbicide agents during a period of ACDUTRA or INACDUTRA. Thus, the preponderance of the competent, credible and probative evidence is against a finding that the service member's Parkinson's disease was related to service.  Accordingly, the weight of evidence is against finding that the cause of the service member's death was related to his service, and the claim must     be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for cause of death is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


